United States Court of Appeals
           FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued October 21, 2021                  Decided August 12, 2022

                            No. 20-5378

                         TELEMATCH, INC.,
                           APPELLANT

                                  v.

         UNITED STATES DEPARTMENT OF AGRICULTURE,
                         APPELLEE


          Appeal from the United States District Court
                  for the District of Columbia
                      (No. 1:19-cv-02372)


    Anand V. Ramana argued the cause and filed the briefs for
appellant.

    Johnny H. Walker, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were R. Craig
Lawrence and Jane M. Lyons, Assistant U.S. Attorneys.

     Before: WILKINS, KATSAS, and JACKSON, * Circuit Judges.

     Opinion for the Court filed by Circuit Judge KATSAS.


     *
        Circuit Judge, now Justice, Jackson was a member of the panel
at the time the case was argued but did not participate in the opinion.
                                2
    KATSAS, Circuit Judge: To administer its farm subsidy
programs, the United States Department of Agriculture assigns
numbers to plots of enrolled farmland and to their owners. The
question presented is whether the Freedom of Information Act
requires USDA to disclose these numbers.

                                I

                                A

     FOIA requires federal agencies to disclose requested
records unless one of nine exemptions applies. 5 U.S.C.
§ 552(a)(3), (b). Exemption 3 allows an agency to withhold
records “specifically exempted from disclosure” by a statute
that either “requires that the matters be withheld from the
public” or “refers to particular types of matters to be withheld.”
Id. § 552(b)(3)(A)(i). Exemption 6 allows an agency to
withhold “personnel and medical files and similar files the
disclosure of which would constitute a clearly unwarranted
invasion of personal privacy.” Id. § 552(b)(6).

                                B

     USDA administers various programs offering financial
assistance for farming. When a farm enrolls in such a program,
USDA digitally draws its boundaries on a map or aerial photo.
USDA then assigns either a farm number or tract number to the
figure so drawn. Farm numbers refer to an entire farm, and
tract numbers refer to a contiguous plot within a farm. USDA
also assigns a customer number to each farm owner
participating in one of its programs. In its records, USDA uses
these numbers to track various information associated with the
tracts and owners, such as the kind of crops planted or the land
transactions of the owner.
                               3
                               C

     In 2005, Multi Ag Media LLC, a commercial vendor of
agricultural data, submitted a FOIA request for USDA records
containing farm and tract numbers. We held that Exemption 6
did not cover those records. Multi Ag Media LLC v. USDA,
515 F.3d 1224 (D.C. Cir. 2008). We acknowledged that the
records were similar to personnel or medical files and that their
release would impair a privacy interest by making it possible
to learn of the financial condition of individual farmers. Id. at
1228–30. But we also found a significant public interest in
disclosure, which would allow the public to “more easily
determine whether USDA is catching cheaters and lawfully
administering its subsidy and benefit programs.” Id. at 1232.
We thus concluded that release of the farm and tract numbers
“would not constitute a clearly unwarranted invasion of
personal privacy.” Id. at 1233 (cleaned up).

     Judge Sentelle dissented. He argued that other available
information made it possible to monitor program compliance,
so disclosure of farm and tract numbers “would merely reveal
information about private citizens, without shedding any light
on the government’s activities.” Multi Ag, 515 F.3d at 1234
(Sentelle, J., dissenting) (cleaned up). Likewise, he concluded
that the majority had overly discounted farmers’ privacy
interests. Id.

     Congress responded to Multi Ag in the Food,
Conservation, and Energy Act of 2008, Pub. L. No. 110-234,
§ 1619, 122 Stat. 923, 1022–23. It provides that USDA “shall
not disclose”:

    (A) information provided by an agricultural producer
    or owner of agricultural land concerning the
    agricultural operation, farming or conservation
                                 4
    practices, or the land itself, in order to participate in
    programs of the Department; or

    (B) geospatial information otherwise maintained by
    the Secretary [of Agriculture] about agricultural land
    or operations for which information described in
    subparagraph (A) is provided.

7 U.S.C. § 8791(b)(2).

     This prohibition on disclosure has four exceptions. USDA
may disclose information to assist other government agencies.
Id. § 8791(b)(3)(A). It may disclose certain “payment
information (including payment information and the names and
addresses of recipients of payments).” Id. § 8791(b)(4)(A). It
may disclose information that “has been transformed into a
statistical or aggregate form without naming any … individual
owner, operator, or producer.” Id. § 8791(b)(4)(B). And it
may disclose information with consent of the relevant owner or
producer. Id. § 8791(b)(4)(C).

                                 D

     Like Multi Ag Media, Telematch, Inc. is a commercial
vendor of agricultural data. In 2018 and 2019, it submitted to
USDA seven FOIA requests for records containing farm
numbers, tract numbers, and customer numbers. USDA
withheld the numbers under Exemptions 3 and 6. But it
released or offered to release a statistical version of the files in
accordance with section 8791(b)(4)(B). It also released
payment information for the 2018 Conservation Reserve
Program pursuant to section 8791(b)(4)(A).

    Telematch sued to challenge USDA’s withholding of the
farm, tract, and customer numbers. Both parties moved for
summary judgment and attached statements of material facts to
                               5
their motions. Telematch did not file a statement of genuine
issues controverting any of the government’s asserted material
facts, which the district court then took as admitted.
Telematch, Inc. v. USDA, No. CV 19-2372 (TJK), 2020 WL
7014206, at *4 (D.D.C. Nov. 27, 2020). Telematch does not
challenge this ruling on appeal.

     The district court granted the government’s motion for
summary judgment. The court held that USDA properly
withheld the farm and tract numbers under Exemption 3,
because the numbers are “geospatial information” covered by
section 8791(b)(2)(B). Telematch, 2020 WL 7014206, at *4–
6. The court further held that USDA properly withheld the
customer numbers under Exemption 6. It ruled that the
numbers apply to individual farmers and so count as “similar
files.” Id. at *7. Accepting USDA’s statement of material
facts, the court concluded that their disclosure would impair a
substantial privacy interest while advancing no countervailing
public interest. Id. at *8–10.

    Telematch appealed. We have jurisdiction under 28
U.S.C. § 1291. We review the grant of summary judgment de
novo. PETA v. HHS, 901 F.3d 343, 349 (D.C. Cir. 2018).

                               II

     We begin with the farm and tract numbers. Exemption 3
applies to records “specifically exempted from disclosure” by
a statute that “requires that the matters be withheld.” 5 U.S.C.
§ 552(b)(3). To withhold records under Exemption 3, an
agency must show that “the statute is one of exemption” and
that “the withheld material falls within the statute.” Corley v.
DOJ, 998 F.3d 981, 984–85 (D.C. Cir. 2021) (cleaned up).
                               6
                               A

     The parties agree that 7 U.S.C. § 8791(b)(2)(B) requires
USDA to withhold “geospatial information,” but Telematch
contends that farm and tract numbers are not covered by that
term. The district court held that the numbers are geospatial
information because they are “information referring to a
specific physical location on Earth.” Telematch, 2020 WL
7014206, at *6.          Telematch objects that “geospatial
information” means “geographic information, or other
information about the characteristics of the land, that is either
expressly overlayed on, or combined with, an accompanying
graphic image (e.g., map, aerial photograph, or digitized
image).” Appellant Br. at 25 (cleaned up). Section 8791 does
not define “geospatial information,” so we interpret the phrase
in line with its ordinary meaning. BP P.L.C. v. Mayor & City
Council of Balt., 141 S. Ct. 1532, 1537 (2021).

     Dictionary definitions of the word “geospatial” support the
district court’s conclusion that geospatial information includes
all information referring to a specific location on earth. See
Geospatial, Cambridge Business English Dictionary (2011)
(“relating to information that identifies where particular
features are on the earth’s surface, such as oceans and
mountains”); Geospatial, Collins English Dictionary (12th ed.
2014) (“of or relating to the relative position of things on the
earth’s surface”); Geospatial, New Oxford American
Dictionary (3d ed. 2010) (“relating to or denoting data that is
associated with a particular location”); Geospatial, Oxford
English Dictionary (3d ed. 2012) (“of or relating to
geographical distribution or location”).

     Definitions of the phrase “geospatial information”
reinforce this conclusion. In 2008, the Federal Geography Data
Committee, an interagency committee established by the
                               7
Office of Management and Budget, defined the term as
“Information concerning phenomena implicitly or explicitly
associated with a location relative to the Earth’s surface.”
FGDC, Lexicon of Geospatial Terminology (Dec. 2008),
https://perma.cc/HW3Z-QPU5.          And the Congressional
Research Service has defined “geospatial information” as
“information attached to a location, such as latitude and
longitude, or street location.” P. Folger, CRS, Geospatial
Information and Geographic Information Systems (GIS): An
Overview for Congress 2 (2011). These definitions confirm the
district court’s interpretation of “geospatial information” to
mean information referring to a specific place, whether or not
overlaid on a graphic image.

     Farm and tract numbers identify a specific area of
farmland in a specific location. They serve as a shorthand
reference to individual plots of land. In this respect, they are
analogous to a street address or latitude and longitude
coordinates. They are therefore “geospatial information”
properly withheld under section 8791(b)(2)(B).

     Precedent from other circuits aligns with this conclusion.
In Central Platte Natural Resources District v. USDA, 643
F.3d 1142 (8th Cir. 2011), the Eighth Circuit upheld USDA’s
refusal to release data from its “Geographic Information
System.” Id. at 1145. The data included “farm number[s]” and
“tract number[s].” Cent. Platte Nat. Res. Dist. v. USDA, No.
4:09CV3198, 2010 WL 11545694, at *3 (D. Neb. Sept. 8,
2010). The Eighth Circuit took for granted that the data “fell
within” section 8791(b)(2)(B). Cent. Platte, 643 F.3d at 1148.
In addition, the Ninth Circuit has held that “GPS coordinates”
are geospatial information under section 8791(b)(2)(B). Ctr.
for Biological Diversity v. USDA, 626 F.3d 1113, 1115–17 (9th
Cir. 2010). Like farm and tract numbers, they identify a
specific location on earth but are not part of a graphic image.
                               8
                               B

    Telematch argues that definitions in two other statutes cut
against our conclusion. The first one appears in the Geospatial
Data Act of 2018, which defines the term “geospatial data” for
purposes of that Act to mean:

    information that is tied to a location on the Earth,
    including by identifying the geographic location and
    characteristics of natural or constructed features and
    boundaries on the Earth, and that is generally
    represented in vector datasets by points, lines,
    polygons, or other complex geographic features or
    phenomena.

43 U.S.C. § 2801(5)(A). The second definition appears in the
organic statute for the National Geospatial-Intelligence
Agency. It defines the term “geospatial information” for
purposes of that statute to mean:

    information that identifies the geographic location and
    characteristics of natural or constructed features and
    boundaries on or about the earth and includes—

         (A) data and information derived from, among
         other things, remote sensing, mapping, and
         surveying technologies; and

         (B) mapping, charting, geomatics data, and
         related products and services.

10 U.S.C. § 467(4).

      Telematch does not explain how farm and tract numbers
fall outside these definitions. The Geospatial Data Act requires
“geospatial data” to be information “tied to a location on the
                               9
Earth,” which farm and tract numbers clearly are, subject only
to further elaboration about how the information is “generally”
represented. 43 U.S.C. § 2801(5)(A). Similarly, the definition
for the National Geospatial-Intelligence Agency requires that
“geospatial information” identify “the geographic location and
characteristics of natural or constructed features and
boundaries on or about the earth.” 10 U.S.C. § 467(4). Farm
and tract numbers appear to satisfy this definition as well. They
identify the location and boundaries of areas of land, as well as
at least one important feature—that it is farmland.

     We need not definitively resolve whether farm and tract
numbers meet these two statutory definitions. Neither of them
applies to section 8791. Moreover, statutory definitions do not
necessarily reflect ordinary meaning; they often “giv[e]
ordinary words a limited or artificial meaning.” A. Scalia & B.
Garner, Reading Law: The Interpretation of Legal Texts 225
(2012). For instance, a company with fourteen workers would
be considered an employer in common parlance but would not
meet the statutory definition of “employer” in Title VII of the
Civil Rights Act. 42 U.S.C. § 2000e(b). Finally, even if these
two definitions have some bearing on the ordinary meaning of
the phrase “geospatial information,” it is enough to conclude
that farm and tract numbers are at least arguably covered by
these definitions, as well as clearly covered by many others.

                               C

     Telematch raises three further arguments why farm and
tract numbers are not geospatial information.

    First, it relies on a 2008 USDA memorandum stating that
“‘geospatial information’ includes photographs when they
contain, or are associated with, other data depicting or
identifying attributes of the land, such as common land unit
boundaries.” Memorandum from B. Rutherford, Assistant
                               10
Sec’y for Admin., USDA, to USDA FOIA Officers 1 (July 30,
2008), https://perma.cc/JKK7-ZQ4E. Telematch claims this
means that “geospatial information” covers only such
photographs. But include is “a term of enlargement, and not of
limitation.” Burgess v. United States, 553 U.S. 124, 131 n.3
(2008) (cleaned up). The memorandum explains when a
photograph qualifies as geospatial information; it does not
suggest that only photographs may so qualify.

    Second, Telematch cites a Wikipedia article for the
proposition that geospatial information may be divided into
vector files, raster files, and geodatabases—all of which
involve graphical images. Geographic Data and Information,
Wikipedia (Jan. 8, 2021, 2:39 PM), https://perma.cc/3L2W-
MBD8. Even assuming that this article is a reliable source,
Telematch has mischaracterized it. The article says there are
“many different types” of geospatial information, “including
vector files, raster files, geographic databases, web files, and
multi-temporal data.” Id. (emphasis added). And it adopts
essentially the Federal Geography Data Committee’s
definition—“data and information having an implicit or
explicit association with a location relative to Earth.” Id.

     Third, Telematch notes that a USDA handbook for state
and local officials lists “[i]magery and spatial representations”
of farms as a separate category of information from farm and
tract numbers. See USDA, Farm Records and Reconstitutions
for 2013 and Subsequent Years pp. 1-5, 1-7 (2013). But the
handbook says nothing about which categories of information
count as geospatial information. This is unsurprising because
its purpose is to help local officials maintain farm records, not
to help USDA officials handle FOIA requests. Id. at p. 1-1.
                               11
                               III

     USDA withheld the customer numbers under Exemption
6, which applies if the records at issue are “similar” to
“personnel” or “medical” files and if their disclosure “would
constitute a clearly unwarranted invasion of personal privacy.”
5 U.S.C. § 552(b)(6). To determine whether the second
condition is met, we first ask “whether disclosure would
compromise a substantial, as opposed to a de minimis, privacy
interest.” Consumers’ Checkbook Ctr. for the Study of Servs.
v. HHS, 554 F.3d 1046, 1050 (D.C. Cir. 2009) (cleaned up). If
so, we “balance the privacy interest in non-disclosure against
the public interest.” Id.

     Customer numbers are “similar files” under Exemption 6.
That phrase encompasses files that “contain information about
particular individuals.” U.S. Dep’t of State v. Wash. Post Co.,
456 U.S. 595, 600 (1982). It also includes “bits of personal
information, such as names and addresses, the release of which
would create a palpable threat to privacy.” Jud. Watch, Inc. v.
FDA, 449 F.3d 141, 152 (D.C. Cir. 2006) (cleaned up). Like
names, customer numbers correspond to particular farm
owners and can be used to ascertain their identities. They are
therefore similar files. See Multi Ag, 515 F.3d at 1228–29.

     The release of customer numbers would impair a
substantial privacy interest. USDA uses customer numbers in
records on land sales, business relationships, crops planted, and
the programs in which owners are participating. As we
recognized even in the context of farm and tract numbers, the
release of such information would “allow for an inference to be
drawn about the financial situation of an individual farmer,”
which implicates a substantial privacy interest. Multi Ag, 515
F.3d at 1230.
                              12
      We recognize that the requested records do not generally
identify which farm owner corresponds to a customer number.
But there is nonetheless a “substantial probability” that
disclosure will interfere with personal privacy, which is enough
to trigger the exemption. Nat’l Ass’n of Retired Fed. Emps. v.
Horner, 879 F.2d 873, 878 (D.C. Cir. 1989). According to
USDA’s statement of material facts, which Telematch has not
contested, the match between customer numbers and farm
owners is already a matter of public record in many cases.
USDA used to release customer numbers in FOIA productions
before 2018, including in documents connecting these numbers
to individual owners. It has also released many such records
inadvertently. Moreover, many of them can be obtained
through a simple Internet search. Release of further records
containing customer numbers thus would allow the public to
learn more about the corresponding farm owners.

    As for the public interest, Telematch claims that disclosure
would aid in monitoring whether USDA is making accurate
benefit and subsidy determinations.          In Multi Ag, we
recognized that “the public has a significant interest in being
able to look at the information the agency had before it when
making these determinations.” 515 F.3d at 1231. USDA
objects that the public would need customer numbers and farm
and tract numbers to be able to evaluate its decisions. Yet to
establish the privacy interests at stake, USDA asserted that the
public can link information in the requested records to
individual farm owners. If it can do so to learn of farmers’
personal finances, it likely can also do so to monitor USDA’s
program administration.

    In Multi Ag, we concluded that the threat to farmers’
privacy from release of information like customer numbers was
not “particularly strong,” and so was outweighed by the
“significant” public interest in monitoring USDA’s decisions.
                              13
515 F.3d at 1230–31. However, section 8791 substantially
changes our analysis of both sides of the balance.

     As to privacy, section 8791 reflects a congressional
judgment that farmers do have a strong interest in protecting
the type of information at issue. It establishes an absolute
prohibition on disclosure of information provided by farmers
“concerning the agricultural operations, farming or
conservation practices” on their land “or the land itself.” 7
U.S.C. § 8791(b)(2)(A). The statute plainly reflects privacy
rather than other concerns, for it permits disclosure upon a
farmer’s consent. Id. § 8791(b)(4)(C). Release of customer
numbers would allow the public to learn much the same
information about farmers’ land and operations, so farmers
must also have a robust privacy interest in those numbers.

     As to the public interest, section 8791 permits the release
of other information revealing USDA’s activities. In weighing
the interests at stake, we must ask whether the “incremental
value” of disclosing customer numbers justifies the harm to
farmers’ privacy interests. Am. Immigr. Laws. Ass’n v. EOIR,
830 F.3d 667, 674 (D.C. Cir. 2016) (emphasis added) (cleaned
up). Section 8791 permits release of information about
program administration in a “statistical or aggregate form” if
no individual farmers are identified. 7 U.S.C. § 8791(b)(4)(B).
It further allows release of “payment information” under any
USDA program, including “the names and addresses of
recipients.” Id. § 8791(b)(4)(A). In Multi Ag, by contrast,
USDA offered to release neither statistical aggregates of the
requested records nor payment information. Given the lines
drawn by section 8791, the incremental value of disclosing
customer numbers is now much lower.

     Taking both points into account, we conclude that the
disclosure of customer numbers would constitute a clearly
                              14
unwarranted invasion of personal privacy. A general interest
in monitoring benefit and subsidy determinations, without
more, cannot overcome the heightened interest we must now
show for farmers’ privacy interests in information about their
land and operations. Here, Telematch has produced no
evidence that USDA is doing a poor job of program
administration. Nor has it even attempted to explain why the
statistical and payment information released by USDA is
insufficient to allow public monitoring of the agency’s program
eligibility determinations.

     Along the same lines, Telematch claims that the disclosure
of customer numbers would allow the public to monitor
whether farmers are fraudulently obtaining benefits from
USDA. But Telematch has provided no evidence of any
significant fraud. And “an unsupported suggestion that an
agency may be distributing federal funds to a fraudulent
claimant” cannot by itself justify “disclosure of private
information,” which would make Exemption 6 a dead letter.
Consumers’ Checkbook, 554 F.3d at 1054.

                              IV

    USDA permissibly withheld the requested farm, tract, and
customer numbers.

                                                     Affirmed.